Citation Nr: 1116769	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1975, a period of less than five months.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In consideration of the Veteran Claims Court decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, any reported symptoms, and the other information of record), the Board has recharacterized the claim as is now stated on the Title Page.

This appeal was previously presented to the Board in April 2009, at which time it was remanded for additional development.  The required development has been substantially completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was not exposed to combat during his brief period of service.

2.  A psychiatric disorder was not noted in service and no in-service stressor has been corroborated to support a diagnosis of PTSD.

3.  The Veteran does not have a current diagnosis of PTSD, depressive disorder, or any other psychiatric disorder, which is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  However, personality disorders are not diseases or injuries that are subject to compensation.  38 C.F.R. § 3.303(c).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its rules for adjudicating claims for PTSD, found at 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective date to July 13, 2010).  As this regulatory change is applicable to the pending appeal, it will be considered as the facts of the claim so warrant.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

If the VA determines the veteran engaged in combat with the enemy and his/her alleged stressor is combat-related, then his/her lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did not engage in combat with the enemy or that he/she did engage in combat, but that the alleged stressor is not combat related, then his/her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his/her testimony or statements.  Id.  

Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (if the veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors).  If the veteran was not engaged in combat, he/she must introduce corroborative evidence of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does not reflect that the Veteran participated in combat during service.  The DD Form 214 is negative for the award of the Combat Infantryman's Badge, Purple Heart, or similar award for combat participation, and his service personnel records do not reflect combat participation or duty in a combat theater.  Thus, he claimed stressors require corroborative evidence.    

The Veteran initially reported that the noise from guns and helicopters and "other military life" caused his PTSD symptoms.  He later stated that a military Chaplin attempted forcible sex with him.  He also reported that he witnessed a helicopter crash aboard his ship while he was working as a helicopter signalman, and also saw some sailors burned by an explosion when he was in the gun turret loading powder.  In a September 2009 written statement, he claimed to have come under fire while his ship, the U.S.S. San Diego, was off the shore of Vietnam.  

Service treatment records reflect that the Veteran's MOS was stock clerk.  He was without psychiatric abnormality or a history of psychiatric complaints on examination for service in September 1975.  In the September 1975 Report of Medical History, completed prior to his entrance into service, he denied any history of periods of unconsciousness (this is contradicted later).  

In December 1975, he sought treatment for a depressed mood and was admitted to a naval medical center with a diagnosis of depression.  He reported the onset of nervousness and unhappiness following his entrance into active service, characterized by conflicts with his superiors, his father, and his girlfriend.  He reported two recent suicidal gestures.  

He suggested his symptoms would abate if he were released from service.  The final impression was of an immature and inadequate personality, which existed prior to service, and he was separated from service in December 1975 after less than five months of active duty.  His service separation examination was negative for any diagnosis of a psychiatric disorder.  Therefore, no chronic psychiatric disorder for VA purposes was noted in service.

Post-service evidence does not reflect psychiatric symptomatology for many years after service discharge.  Specifically, private treatment records indicate reports of depression beginning in 1999.  The treating physician noted that there were multiple factors involved, including back pain and domestic relations.  There was no indication that his psychiatric complaints were related to service.  He was referred to psychiatry for evaluation.  

In a June 1999 clinical notation, the Veteran asserted that he experienced depression since age 13, when he was knocked unconscious in a motor vehicle accident, and was in a coma for three weeks.  He attributed his symptoms of depression to the motor vehicle accident.  He later repeated the story of being in a coma for three to four weeks prior to service to a VA physician.  

Contrary to the Veteran's characterization, private medical records received in 2005 confirm that he was hospitalized in May and June 1968 for treatment of head trauma following a motorcycle accident which rendered him briefly unconscious.  He was released from the hospital after three weeks.  

The 1999 private clinical records are the first recorded post-service complaints of psychiatric symptomatology, coming nearly 25 years after discharge.  Therefore, the medical evidence does not reflect continuity of psychiatric symptomatology.  

In this decision, the Board has considered the lay evidence as it pertains to the issue of continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of his VA disability compensation claim, the Veteran has, in recent statements, asserted that his psychiatric symptoms have been continuous since service.  He asserts that he continued to experience such symptoms after he was discharged from the service.  

In this case, after a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous psychiatric symptoms after service separation.  Further, the Board concludes that his assertions of continued symptomatology since active service, as well as his reports of his claimed stressors, are not credible.  

The Board finds that the Veteran's self-reported history is either internally inconsistent in parts or is otherwise inconsistent with the other evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a psychiatric disorder that could be compensated through VA benefits.  

First, the service separation examination report reflects that the Veteran was examined and his psychiatric evaluation was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  While he was diagnosed with an immature and inadequate personality disorder, this is not a disorder for which VA compensation benefits are payable.  

Next, he claimed in September 2009 that his vessel, the U.S.S. San Diego, came under enemy fire while off the shore of Vietnam in approximately November 1975.  Review of military records indicate this ship was based out of Norfolk, Virginia, and/or on cruises in the Mediterranean Sea at that time, and was not in the vicinity of Vietnam in 1975, or at any time he was assigned to that ship.  

Additionally, he has stated on several occasions, such as within March 2004 VA clinical notations and an October 2000 Social Security disability evaluation, that he was physically and sexually abused as a child.  At other times, however, such as during a May 2004 VA psychiatric examination, he has stated his childhood was normal.  

Further, the Veteran has repeatedly stated he sustained severe head injuries and was in a coma for weeks following a motor vehicle accident at age 13, prior to service, but on his service entrance report of medical history, he denied any history of periods of unconsciousness.  While he was, in fact, hospitalized for approximately three weeks beginning in May 1968 following a motorcycle accident, medical treatment records do not confirm he was in a coma for up to three weeks as he claims.  Overall, he has proven himself to be an unreliable historian.  

In addition, when he sought to establish psychiatric care in 1999, he did not report the onset of psychiatric symptomatology during service; rather, he attributed them to problems with low back pain.  The examiner also noted that the Veteran was experiencing domestic problems causing depression.  

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that his psychiatric symptoms began in service until he filed his current VA disability compensation claim (which is when he also first sought VA medical care).  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility both as to the assertion of continuity of symptomatology since service, as well as the occurrence of his claimed PTSD stressors.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Despite the Veteran's questionable credibility, the RO contacted the U.S. Army and Joint Services Records Research Center (Research Center) to determine, pursuant to the Board's April 2009 remand order, whether the claimed stressors could be verified.  The Research Center responded in February 2010, stating that a review of the deck logs for the U.S.S. San Diego for the months of October and November 1975 did not indicate the events claimed by the Veteran had occurred.  

Further, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to PTSD or any other psychiatric disorder for nearly 25 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service in 1975 and initial reported symptoms of a psychiatric disorder, in approximately 1999, a 20+ year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).
      
Thus, the Board has weighed the Veteran's statements as to the continuity of psychiatric symptomatology and finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than the remainder of the record, which does not reflect either diagnosis of or treatment for a psychiatric disorder for many years following service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's a psychiatric disorder, to include PTSD, to active duty, despite his contentions to the contrary.    

In support of the claim, VA treatment records, beginning in 2001, reflect his statements that military service resulted in psychiatric symptoms thereafter.  He reported hearing the voices of Jesus and the devil arguing beginning in 1975, and he began making suicidal gestures at that time.  The final diagnosis was of depression, with psychotic features.  Subsequent 2003 VA clinical records indicate a history of PTSD.  

In March 2004, he claimed to have been physically and sexually abused by his parents and older siblings.  In a March 2004 letter, a Social Worker stated that the Veteran had chronic and severe PTSD, as well as major depression, directly related to his military service and training.  A May 2004 VA psychiatric examination also diagnosed PTSD related to his in-service experiences.  

While supportive of the Veteran's claim, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

As noted above, at least two health care professionals have opined the Veteran's PTSD or other psychiatric symptoms are related to service.  Nevertheless, the Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  

However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).  

In the present case, the Board expressly rejects the statements of the Veteran as reported to the March 2004 Social Worker and to the May 2004 examiner.  As already discussed in detail above, the Board finds that he is an unreliable historian who has mischaracterized and fabricated his military experiences.  Thus, any medical opinion based solely on his unsubstantiated or false self-reported history is of no probative value and is rejected by the Board.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board also notes that while the Veteran was admitted to a naval medical center during service with a diagnosis of depression, his diagnosis was changed to an immature and inadequate personality disorder at the time of his discharge from the hospital, and no psychiatric disorder was noted on his service separation examination.  

The Board has also considered the Veteran's statements, and those of his wife and family, asserting a nexus between his currently-diagnosed psychiatric disorders and active duty service.  While the Board reiterates that a lay person is competent to report symptoms as they come to him through his senses, psychiatric disabilities, such as PTSD, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  The Board also again notes that the Veteran's assertions have generally been shown to be unreliable.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2003 that fully addressed all notice elements and was sent prior to the initial January 2004 RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was provided follow-up notice in March 2004, December 2004, and July 2009 letters.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA and private medical treatment records, as identified by the Veteran.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Finally, the Board observes that the Veteran has undergone VA examinations but the Board places little probative value on the examinations because they were based on a factual premise rejected by the Board as inconsistent with the record.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Adjudication at this time is proper.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


